UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 NAMEL NORRIS,                                                :
                                            Plaintiff,        :
                                                              :   21 Civ. 3787 (LGS)
                            -against-                         :
                                                              :         ORDER
 STONEY CLOVER LANE, LLC, et al.,                             :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for July 8, 2021;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan (“CMP”) (Dkt. 15); it is hereby

        ORDERED that the July 8, 2021, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The CMP and referral to the District’s Mediation Program

will issue in separate orders. The parties’ attention is particularly directed to the provisions in the

CMP for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the

final conference and setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances, and that the use of any alternative dispute

resolution mechanism does not stay or modify any date in the CMP.



Dated: June 30, 2021
       New York, New York
